IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-30893
                           Summary Calendar



JERRY CHAPMAN,

                                           Petitioner-Appellant,

versus

BURL CAIN, Warden,
Louisiana State Penitentiary,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 99-CV-733-J
                       --------------------
                          April 12, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jerry Chapman, Louisiana prisoner # 91526, appeals the

district court’s dismissal of his 28 U.S.C. § 2254 application

for a writ of habeas corpus as barred by the one-year statute of

limitations set forth in 28 U.S.C. § 2244(d), as amended by the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA).

     Chapman contends that the AEDPA’s limitations period should

have been tolled during the time his properly filed application

for state post-conviction review was pending in state court.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-30893
                                 -2-

Chapman’s federal habeas application is untimely even if the

limitations period is tolled pursuant to 28 U.S.C. § 2244(d)(2).

     Chapman’s brief may also be liberally construed as raising

an argument that the AEDPA’s limitations period impermissibly

interferes with the limitations period for the filing of state

habeas applications.    That argument is without merit.   See

Villegas v. Johnson, 184 F.3d 467, 469-73 (5th Cir. 1999); Graham

v. Johnson, 168 F.3d 762, 775-80 (5th Cir. 1999), cert. denied,

529 U.S. 1097 (2000).

     Finally, Chapman argues that the prosecution withheld

evidence in violation of Brady v. Maryland, 373 U.S. 83, 86

(1963); the prosecution knowingly allowed its key witness to

commit perjury; and he was denied a fair trial.    This court does

not have jurisdiction to review those claims because Chapman did

not obtain a Certificate of Appealability as to those issues.

See Lackey v. Johnson, 116 F.3d 149, 151-52 (5th Cir. 1997).

     AFFIRMED.